FILE COPY




                                       M A N D A T E

TO THE PROBATE COURT NO. 1 OF EL PASO COUNTY, GREETINGS:

Before our Court of Appeals for the Eighth District of Texas, on March 9, 2018, the cause upon
appeal to revise or reverse your judgment

IN THE MATTER OF THE TEMPORARY
GUARDIANSHIP OF THE PERSON AND
ESTATE OF EDUARDO FUENTES
VARELA, AN ADULT,

No. 08-17-00205-CV


was determined; and therein our said Court made its order in these words:

       The Court has considered this cause on the Appellant’s motion to dismiss the appeal and

concludes the motion should be granted and the appeal should be dismissed. We therefore

dismiss the appeal. We further order Appellant pay all costs of this appeal, and this decision be

certified below for observance.

      WHEREFORE, WE COMMAND YOU to observe the order of our said Court of
Appeals for the Eighth District of Texas, in this behalf, and in all things have it duly recognized,
obeyed and executed.

       WITNESS, the Clerk of the Court of Appeals, with the Seal thereof affixed, at the City of
El Paso, this May 24, 2018.

                                                   Denise Pacheco, Clerk




Trial Court No. 2016-CGD00220